DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20090256986).
Regarding claim 1, Chen discloses (Figs. 1-4) a pixel layout, comprising a plurality of pixel repeating groups, wherein each of the pixel repeating groups comprises an array substrate (102) and a first pixel (150 on side of 114 adjacent to 110), a second pixel (150 on other side of 114 away from 110), a first through-hole (114a), and a second through-hole (114b) defined on the array substrate; the first pixel is adjacent to the second pixel, and the first through-hole and the second through-hole are defined between the first pixel and the second pixel; a first end of the first through-hole (114a) is electrically connected to a pixel electrode (150) of the first pixel, and a first end of the second through-hole (114b) is electrically connected to a pixel electrode (150) of the second pixel; and when the pixel electrode of the first pixel or the pixel electrode of the second pixel has a voltage loss, a second end of the first through-hole is electrically connected to a second end of the second through-hole (sections 0027-0029).
Regarding claim 2, Chen discloses (Figs. 1-4) the array substrate comprises a spacing area (area where 114 is located) defined between the first pixel and the second pixel, and the first through-hole and the second through-hole are positioned in the spacing area.
Regarding claim 3, Chen discloses (Figs. 1-4) the first pixel (150 on side of 114 adjacent to 110) and the second pixel (150 on other side of 114 away from 110) are arranged symmetrical to each other with respect to the spacing area.
Regarding claim 12, Chen discloses (Figs. 1-4) a display panel (sections 0005-0006), comprising a pixel layout comprising a plurality of pixel repeating groups, wherein each of the pixel repeating groups comprises an array substrate (100) and a first pixel (150 on side of 114 adjacent to 110), a second pixel (150 on other side of 114 away from 110), a first through-hole (114a), and a second through-hole (114b) defined on the array substrate; the first pixel is adjacent to the second pixel, and the first through-hole and the second through-hole are defined between the first pixel and the second pixel; a first end of the first through-hole (114a) is electrically connected to a pixel electrode (150) of the first pixel, and a first end of the second through-hole (114b) is electrically connected to a pixel electrode (150) of the second pixel; and when the pixel electrode of the first pixel or the pixel electrode of the second pixel has a voltage loss, a second end of the first through-hole is electrically connected to a second end of the second through-hole (sections 0027-0029).
Regarding claim 13, Chen discloses (Figs. 1-4) the array substrate comprises a spacing area (area where 114 is located) defined between the first pixel and the second pixel, and the first through-hole and the second through-hole are positioned in the spacing area.
Regarding claim 14, Chen discloses (Figs. 1-4) the first pixel (150 on side of 114 adjacent to 110) and the second pixel (150 on other side of 114 away from 110) are arranged symmetrical to each other with respect to the spacing area.
Allowable Subject Matter
Claims 4-11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the pixel layout of claims 4-11, in particular the limitations of each of the pixel repeating groups further comprises a common electrode line  disposed on the array substrate, and the common electrode line comprises a shared electrode line, a first extending part, and a second extending part; the first extending part and the second extending part are electrically connected to the shared electrode line respectively; the shared electrode line is positioned in the spacing area, the first extending part is positioned in the first pixel and on one side of the first pixel facing away from the shared electrode line, and the second extending part is positioned in the second pixel and on one side of the second pixel facing away from the shared electrode line; and the first extending part and the pixel electrode of the first pixel form a first storage capacitor, and the second extending part and the pixel electrode of the second pixel form a second storage capacitor. The prior art does not disclose or suggest the display panel of claims 15-20, in particular the limitations of each of the pixel repeating groups further comprises a common electrode line disposed on the array substrate, and the common electrode line comprises a shared electrode line, a first extending part, and a second extending part; the first extending part and the second extending part are electrically connected to the shared electrode line respectively; the shared electrode line is positioned in the spacing area, the first extending part is positioned in the first pixel and on one side of the first pixel facing away from the shared electrode line, and the second extending part is positioned in the second pixel and on one side of the second pixel facing away from the shared electrode line; and the first extending part and the pixel electrode of the first pixel form a first storage capacitor, and the second extending part and the pixel electrode of the second pixel form a second storage capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/Primary Examiner, Art Unit 2871